Title: To Thomas Jefferson from Benjamin Vaughan, 15 March 1801
From: Vaughan, Benjamin
To: Jefferson, Thomas



Dear Sir,
Hallowell, March 15, 1801.

You will have received a sufficiency of personal congratulations to yourself & felicitations on the part of your country, for your election to the honorable post you now fill, to make every thing from me on that head superfluous. I know that your mind is of a nature to give the true interpretation to my feelings; every thing beyond which might occasion you the needless trouble of a reply, when your moments are too precious to be lost.

I proceed therefore to the only point which can be essential, if even that should be thought so, namely to tender to you my affectionate & unbought services. I live in a sequestered, but important part of the Union; & independent of any speculative opinions, may occasionally be able to report to you facts. Should the offer prove acceptable, the only return which I shall ask is, that my correspondence may rest unknown to all but yourself & me, & my brother John, who will be the easy channel through whom it may be conducted. If your letters pass to him under blank covers, he will forward them to me, without trouble. Even though yours should be without direction to me, he will know what to do with them.
I trust that your administration will have few difficulties in these parts, provided it steers clear of religion. You are too wise & just to think of any official attacks upon religion, & too sincere to make any affected overtures in favor of it. You know where you are thought to be in this respect; & there it may be wise to stand.—If a ruler however at times acts with a view to accommodate himself to the feelings, in which many of the citizens for whom he takes thought, participate; this can neither be considered as a violation of truth or of dignity; and is not likely to prove unacceptable, if done avowedly with this view.—For example, it is not in, & is perhaps without the constitution, to recommend fasts & thanksgivings from the federal chair, at the seasons respectively when the New Englanders look for those things; & therefore you will not think it perhaps needful for you to meddle with such matters. But, if you did, this example will serve my purpose. You may then I presume safely & acceptably interfere with a view to name a time, when a large proportion of your constituents may be enabled to do the thing in question consentingly & cotemporarily. You certainly may make yourself in this an organ of the general convenience, without departing from any of your own principles; especially as you will take due care to use decorous language, should the occasion be used. I do not however see any necessity for a* federal fast or federal thanksgiving, when these things are open, to the states approving them, to order for themselves.—I treat the case therefore merely for illustration.—The religion of the New-Englanders will require to be touched with tenderness. Your opinions are known, & in defiance of those opinions you have your office: consequently you m[…] continue to hold them, as a privileged person. But it will be wise, as to these parts of  the Union, to keep these opinions in the only situation in which they have hitherto been seen; a private one; & for the regulation of your private conduct.
I may venture to state one thing more, without entering into any general field, (for which I am not yet provided with the favor of your consent); namely, that in your public discourses, you should not be too diffident in your expressions of yourself. Christian humility may be becoming; but French humility, or the humility of phrases, may be spared you. Your choice, & your submission to that choice, as made by your constituents, have rendered superfluous any reference to such species of feelings. The public conceives too highly of your merits; to accede to your renunciation of them. You are in a situation to oblige the public; & you are I hope well qualified with means & abilities for the purpose; although the absence of confidence may be wise in itself & satisfactory to the observer, yet a very little more than this will suffice. You are not in danger, in your proclamations, of writing “My people” & “My subjects” in large letters, as a certain king does beyond the Atlantic; and for the rest, nothing, or at least little more, is necessary, than a warm affection for the happiness & a firm attention to the rights of the Nation over which you preside.
I shall keep no copies of my letters, & it will be lost time to both of us to write them over again on account of corrections. I am dear Sir, with high esteem & respect, Yours affectionately.
Note *I think it may be said of a fast, that it is “a Solemnity which of all others, least impairs our charity, our fortunes, & our understandings.” Anonym.
